UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 8, 2017 BIO- TECHNE CORPORATION (Exact Name of Registrant as Specified in its Charter) Minnesota 0-17272 41-1427402 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 614 McKinley Place NE Minneapolis, MN 55413 (Address of Principal Executive Offices) (Zip Code) (612) 379-8854 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 2 .0 2 Results of Operations and Financial Condition A copy of the press release issued by Bio-Techne Corporation on August 8, 2017, describing the results of operations for the quarter ended June 30, 2017 and its financial condition as of June 30, 2017, is attached hereto as Exhibit 99.1. The information in this Form 8-K and the Exhibits attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 8 .01 Other Events A copy of the press release issued by Bio-Techne Corporation on August 8, 2017, announcing a cash dividend is attached hereto as Exhibit 99.2. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1Press Release, dated August 8, 2017, announcing results of operations. 99.2Press Release, dated August 8, 2017, announcing a cash dividend. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIO-TECHNE CORPORATION Date: August 8, 2017 By: /s/Brenda S. Furlow Brenda S. Furlow Senior Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Press Release, dated August 8, 2017, announcing results of operations Press Release, dated August 8, 2017, announcing cash dividend.
